By JUDGE NICHOLAS E. PERSIN
Upon a review of the evidence and briefs in support of [the parties’] respective positions, the Court is of the opinion that the Writ of Mandamus should be denied. Clearly, there is no ministerial duty on the part of the Respondents to perform the acts requested by the Petitioners. The uncontradicted evidence reveals that the practice of combining classes of different grades is not confined solely to the students involved in this case. Such decisions, in the Court’s opinion, are the result of discretionary action that must be taken by the Respondents to resolve peculiar circumstances that arise within the school system. Mandamus is not a remedy for the Petitioners under the facts of this case.
The Court further finds that the Petitioners’ constitutional rights were not violated under the Equal Protection Clause of the Fourteenth Amendment to the Constitution of the United States, and Article I, Section 11, of the Virginia Constitution. The students in this case do not fall within the "suspect" classification that would warrant the application of the strict scrutiny doctrine by the Court. Since they fall into the "non-suspect" class, courts must defer to school boards whose differential treatment does not deprive students of fundamental rights.
The request by the Respondents for sanctions and attorney’s fees is denied.